Citation Nr: 1314884	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  13-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as the result of ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1945 to September 1948, and from June 1950 to June 1967.

This matter comes before the Board of Veterans' Appeals ("Board") from a January 2012 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama, which denied the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although it is unclear based on his written statements and conversations with RO staff, the Veteran appears to contend that he has a disabling thyroid condition as a result of exposure to ionizing radiation while serving as part of Operation CROSSROADS on Bikini Atoll in 1946.  While he has specifically stated that he is not claiming entitlement to service connection for cancer of the thyroid (see letter February 2013), he has stated on several occasions that he has a thyroid disorder.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

VA regulations provide that service connection may be established for diseases claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309(d) involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases," or (3) by establishing direct service connection.  See 
38 U.S.C.A. § 1112(c) (West 2002); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Title 38 C.F.R. § 3.309(d) provides presumptive service connection for certain diseases that manifest in a "radiation-exposed veteran."  For VA purposes, a veteran will be considered a "radiation-exposed veteran" if he or she participated in a "radiation-risk activity" during service.  38 C.F.R. § 3.309(d)(3)(i) (2012).  In claims involving radiation exposure (other than atmospheric nuclear weapons test participation and Hiroshima and Nagasaki occupation claims), a request will be made for any available records concerning the veteran's exposure to radiation.  See 38 C.F.R. § 3.311(a)(2)(iii) (2012).  

In addition, the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's service personnel records clearly show that he was aboard the U.S.S. Kenneth Whiting (AV-14) in May 1946, bound for the atomic test site, Bikini Atoll, which is consistent with participation in Operation CROSSROADS.  Moreover, although there is no evidence in the Veteran's service treatment records that he was diagnosed with a chronic thyroid disorder during service, the Veteran has submitted a statement from his private physician, E. Claybon, M.D., which states that he is taking medication for hypothyroidism that may be related to atomic blasts from World War II.  

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary [of VA] to make a decision on the claim," a VA examination and opinion as to whether the Veteran has a current thyroid disorder that began during service or is related to some aspect of service, to include radiation exposure, is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).   The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, while the claim is on REMAND status, an attempt to obtain the most recent private treatment records pertaining to the Veteran's thyroid disorder must be undertaken. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran a release form, allowing VA to obtain any private records pertaining to the treatment of a thyroid disorder that are not currently of record.  The Veteran should be given an adequate period of time to respond.  All records obtained should be associated with the claims folder.  Any negative response must also be associated with the claims folder.

2.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine whether he currently has (or had at anytime during the period on appeal) a thyroid disorder.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptomatology (both during and after military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.  

The examiner should note that the Veteran is deemed to be a radiation-exposed veteran, by virtue of his military service during Operation CROSSROADS on Bikini, Atoll in 1946.

The VA examiner is requested to offer an opinion, with supporting rationale, as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any chronic thyroid disorder began during service or is causally linked to any incident of the Veteran's period of military service, to include in-service radiation exposure during Operation CROSSROADS between July 1, 1946 to August 31, 1946.

A complete rationale for all opinions expressed, as well as a discussion of the medical principles involved, must be provided.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



